DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered. It should be noted that claims 1-4 and 16-20 have been amended

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 16-20 are rejected under 35 U.S.C. 102(a) as being anticipated by Klein 2,984,404.
Klein discloses, regarding claim 1, a device, comprising: a gas measurement device (see Fig. 1, sensors 72, 79) for use in process gas measurement applications, the gas measurement device comprising a modular pump system and a gas flow path (clearly shown in Fig. 1), the modular pump system comprising: a single pump unit structure (comprises stages 23, 39, and all devices connected thereto from elements 5-44; the term “unit structure” is substantially broad) comprising a pump unit structure first end (see 5), a pump unit structure second end (see 44) and at least two connections 6, Re claim 2, wherein the pump unit structure has a filter element 18 associated with (substantially broad) the one of the at least two connections 7, 14; Re claim 3, wherein the at least one of the hook-up units 8, 9, 11, 13 forms a resistance unit and presents, in a connected state with the pump unit structure, a pneumatic resistance for the pump unit structure (any of all of conduit elements 8, 9, 11, and 13 can broadly be interpreted as providing pneumatic resistance), the hook-up unit connections 7, 14 comprising a hook-up unit fluid inlet and a hook-up unit fluid outlet (this is clearly the case, see Fig. 1), the at least two connections 6, 43 comprising a connection inlet and a connection outlet (this is clearly the case, see Fig. 1), the connection outlet being located adjacent Re claim 4, wherein the at least one of the hook-up units 8, 9, 11, 13 forms a buffer unit (substantially broad) and presents, in a connected state with the pump unit structure, an additional volume for this pump unit structure (this is clearly the case); Re claim 5, wherein at least one of the hook-up units 8, 9, 11, 13 forms one of a resistance unit and a buffer unit (both substantially broad), the one of the resistance and the buffer unit comprising a means for adjusting 71 a resistance of the one of the resistance unit and the buffer unit; Re claim 6, wherein the means for adjusting  comprises a pressure-dependent, automatically adjustable shut-off body 71.
Klein discloses, regarding claim 16, a method comprising: providing a gas measurement device (see Fig. 1, sensors 72, 79) for use in process gas measurement applications, the gas measurement device comprising a gas flow path and a single pump unit structure (comprises stages 23, 39, and all devices connected thereto from elements 5-44; the term “unit structure” is substantially broad) and a plurality of different hook-up units 8, 9, 11, 13, each of which is connectable to the single pump unit, the single pump unit structure comprising at least two pump unit structure connections 6, 43, wherein at least one of the hook-up units 8, 9, 11, 13 has hook-up unit connections 7, 14 corresponding to the at least two pump unit structure connections 6, 43, the pump unit structure comprising a first pump unit structure end (see 5) and a second pump unit structure end (see 44), the first pump end comprising a pump unit structure fluid inlet 5, the second pump unit end comprising a pump unit structure fluid outlet 44, wherein the at least two pump unit structure connections 6, 43 are located between the pump unit Re claim 17, further comprising providing the at least one of the hook-up units 8, 9, 11, 13 as a pneumatic resistance for the pump unit structure (any of all of conduit elements 8, 9, 11, and 13 can broadly be interpreted as providing pneumatic resistance), the at least one of the hook-up unit connections 7, 14 defining a hook-up unit connection inlet (this is clearly the case, see Fig. 1), the at least two pump unit structure connections 6, 43 comprising a pump connection inlet and a pump connection outlet (this is clearly the case, see Fig. 1), the pump connection outlet being located adjacent to the hook-up unit connection inlet (this is clearly the case, see Fig. 1); Re claim 18, further comprising providing the at least one of the hook-up units 8, 9, 11, 13 as a buffer volume unit (substantially broad) providing an additional volume for this pump unit structure.
Klein discloses, regarding claim 19, a medical device comprising: a gas measurement device (see Fig. 1, sensors 72, 79) for use in process gas measurement applications, the gas measurement device comprising a gas flow path (clearly shown in Re claim 20, wherein the at least one of the hook-up unit connections 7, 14 defines a hook-up unit connection inlet (this is clearly the case, see Fig. 1), the at least two connections 6, 43 of the pump unit structure comprising a pump connection inlet and a pump connection outlet (this is clearly the case, see Fig. 1), the pump connection outlet being located adjacent .

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
Regarding to Applicant’s arguments with respect to the amendments made to the independent claims: Applicant argues that Klein does not teach the “single pump unit structure” now recited in claims 1, 16, and 19. The Examiner respectfully disagrees. Klein discloses a “single” two-stage compressor assembly comprising stages 23 and 39, and the devices connected thereto from elements 5-44, all of which can be interpreted as a “unit” which, inherently, has structure. As indicated above, the term “unit structure” is simply too broad to define over Klein’s invention. Therefore, the Examiner maintains the rejections of claims 1-6 and 16-20 as being anticipated by Klein.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746